Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.


Response to Amendment

The amendment filed 06/03/2022 has been entered. Claims 1, 4, 8, 14, and 17  have been amended. Claims 1-5, 7-11, 13-18, and 20 remain pending in the application. 






Response to Arguments

Claim Rejection - 35 U.S.C. § 112(a) 
Rejection of independent claims 1 and 8 and also dependent claims 2-5, 7, 9-11 and 13 have been withdrawn in response to applicant's amendments.

Claim Rejections - 35 USC § 103 
Regarding claim 1, Applicant argues that “For example, Gokhale, alone or in combination with Chellappa and/or Prahlad, does not disclose at least the following features recited in claim 1 (and similarly in claims 8 and 14):  1. "request a first value from a storage manager, wherein the storage manager is executed by one or more computer processors, wherein the first value represents a time at which the deduplication media agent previously requested the first value from the storage manager; 2. "wherein the second value represents a time at which the deduplication media agent previously requested the first value from the storage manager," 3. "in response to a determination that the first value is not in sync with the second value, initiate a pruning operation of the deduplication database," 4. and wherein the pruning operation of the deduplication database comprises: removing or marking for removal, entries that were added after the time represented by the first value."

Examiner respectfully disagrees. Chellappa in paragraph [0038] explains that “The last sync time can be maintained by the client or the server. If the client stores the last sync time, the client can log the date and time of the most recent synchronization and provide the time to the server or respond with the time at the request of the server.”, which is corresponding to “1. "request a first value from a storage manager, wherein the storage manager is executed by one or more computer processors, wherein the first value represents a time at which the deduplication media agent previously requested the first value from the storage manager;”

Chellappa in paragraph [0038], e.g. line 8 explains that “Optionally, both the server and client can maintain a record of the last sync time and exchange that time;” and also in paragraph [0038], explains that “The last sync time can be maintained by the client or the server. If the client stores the last sync time, the client can log the date and time of the most recent synchronization and provide the time to the server or respond with the time at the request of the server.”, which is corresponding to “2. "wherein the second value represents a time at which the deduplication media agent previously requested the first value from the storage manager,"”

Chellappa in paragraph [0038],  explains that “Optionally, both the server and client can maintain a record of the last sync time and exchange that time. If there is a discrepancy, the earlier time is preferably utilized as the last sync time. Using the earlier sync time can result in possible redundancy of data. However, this redundancy can be accounted for and eliminated on the machine receiving the data by determining the data is already in the database. Utilizing the earlier sync time prevents data from being incorrectly excluded from a synchronization transaction.”, which is corresponding to “ 3. "in response to a determination that the first value is not in sync with the second value, initiate a pruning operation of the deduplication database," “


Chellappa in paragraph [0038], e.g. line 10 explains that “If there is a discrepancy, the earlier time is preferably utilized as the last sync time. Using the earlier sync time can result in possible redundancy of data. However, this redundancy can be accounted for and eliminated on the machine receiving the data by determining the data is already in the database. Utilizing the earlier sync time prevents data from being incorrectly excluded from a synchronization transaction.”, which is corresponding to “
4. and wherein the pruning operation of the deduplication database comprises: removing or marking for removal, entries that were added after the time represented by the first value."”

Therefore, Chellappa discloses “the last sync time” which is time of the most recent synchronization and at the request of server, provide the time to the server or respond with the time at the request of the server. In addition, both the server and client can maintain a record of the last sync time and exchange that time. If there is a discrepancy, he earlier time is preferably utilized as the last sync time. Using the earlier sync time can result in possible redundancy of data. However, this redundancy can be accounted for and eliminated.
Since both the server and client can maintain a record of the last sync time, Examiner interprets that “a record of the last sync time maintained by the client” is corresponding to “the first value” and ““a record of the last sync time maintained by the server” is corresponding to “the second value”.   Examiner interprets that “If there is a discrepancy,” is corresponding to “in response to a determination that the first value is not in sync with the second value”. Examiner interprets that eliminating of redundancy of data is corresponding to “initiate a pruning operation of the deduplication database, and wherein the pruning operation of the deduplication database comprises: removing or marking for removal, entries that were added after the time represented by the first value”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739)
in further view of Prahlad (US 2010/0332401)


  Regarding claim 1, Gokhale discloses: A networked information management system configured to verify synchronization of deduplication information, the networked information management system comprising: a management database, wherein the management database is a replicated version of an original management database, (See Gokhale [0078], line 9- The data stored in the single instance database may then be replicated to another single instance database or secondary storage.)
 wherein the management database comprises of information related to management of data in a networked information system; (Gokhale [0028] The single instance database component 140 is a data store that contains entries identifying files or data objects managed by the single instancing system 100, and may also contain supplemental information associated with files or data objects, such as a substantially unique identifier, a path, a location, a reference count, a file size or other information; [0031], line 5- Aspects of the invention can also be practiced in distributed computing environments where tasks or modules are performed by remote processing devices, which are linked through a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet.) 
 and a deduplication media agent executing on one or more computer processors, wherein the deduplication media agent is associated with a deduplication database, the deduplication media agent configured to: (Gokhale [0023] Under another aspect of the single instancing system, if multiple clients and associated media agents are in remote locations, the single instancing system may perform backup of data to a local, single instance database or data store at each remote location;[0038], line 9- Notably, a single instancing agent creates, updates, or maintains a single instance database or index that represents or stores the substantially unique identifiers of each file or data object; [0039], line 11- A media agent 340 manages the data copy 330, and creates a single instance copy 350.) 
request a first value from a storage manager (Gokhale, Fig. 1, item 160, “Storage operation manager”; column 13, line 58- The storage operation manager component 160 is invoked when a storage operation that creates a copy of a file is requested; column 15, line 1- the storage operation manager component 160 receives a request), wherein the storage manager is executed by one or more computer processors, wherein the first value represents a time at which the deduplication media agent previously requested the first value from the storage manager ; (Gokhale, [0022], line 17- When a client requests the data object, the single instancing system returns appropriate metadata based on the identity of the client or other information; [0034], line 4- a client computing system that is providing data that is the target of a storage operation may receive a request from the single instancing system to provide a substantially unique identifier; [0054] The single instancing system may associate timestamps with the files or data objects or with their generated substantially unique identifiers. A timestamp may indicate the time at which the file or data object was created, last accessed or modified, or the time at which the single instancing system generated the substantially unique identifier for it, or the time at which the file or data object was stored by the single instancing system; [0029] The remote synchronization component 180 performs single instancing between a remote location and a central location, determine whether a file or data object should be copied from the remote location to the central location)
 receive the first value from the storage manager; (See Gokhale, column 15, line 13- the storage operation manager component 160 locates the referenced instance of the file or data object; [0055], line 2- age (as determined by its timestamp) of the first, previously stored, file or data object; [0054] The single instancing system may associate timestamps with the files or data objects or with their generated substantially unique identifiers.)
retrieve a second value, wherein the second value represents a time at which the deduplication media agent previously requested the first value from the storage manager , ( Gokhale, [0027], line 19- The file identification component 110 may retrieve additional information related to a file or data object, such as its size, that is used by the single instancing system 100 to uniquely identify the data object; [0054] The single instancing system may associate timestamps with the files or data objects or with their generated substantially unique identifiers. A timestamp may indicate the time at which the file or data object was created, last accessed or modified, or the time at which the single instancing system generated the substantially unique identifier for it, or the time at which the file or data object was stored by the single instancing system; page 7, left column, line 5- The single instancing system may compare the timestamp of the first, previously stored, file or data object with that of the second file or data object. If the timestamp of the second file or data object is substantially newer than the timestamp of the first file or data object, the single instancing system may nonetheless store the second file or data object, even though it is duplicative of a file or data object that is already stored;) 
wherein the second value is stored at the deduplication media agent or the deduplication database; (Gokhale, [0054] The single instancing system may associate timestamps with the files or data objects or with their generated substantially unique identifiers. A timestamp may indicate the time at which the file or data object was created, last accessed or modified, or the time at which the single instancing system generated the substantially unique identifier for it, or the time at which the file or data object was stored by the single instancing system)
determine whether the first value is in sync with the second value; an in response to a determination that the first value is not in sync with the second value, initiate a pruning operation of the deduplication database,  wherein the pruning operation of the deduplication database comprises: removing or marking for removal, entries that were added after the time represented by the first value.  
(See Gokhale, [0029], e.g. line 5- The remote synchronization component 180 uses the techniques described in further detail herein to determine whether a file or data object should be copied from the remote location to the central location; page 7, left column, line 5- The single instancing system may compare the timestamp of the first, previously stored, file or data object with that of the second file or data object. If the timestamp of the second file or data object is substantially newer than the timestamp of the first file or data object, the single instancing system may nonetheless store the second file or data object, even though it is duplicative of a file or data object that is already stored; [0055]  In this context, substantially newer means that the age (as determined by its timestamp) of the second file or data object is less than the age (as determined by its timestamp) of the first, previously stored, file or data object by a certain amount or more (configurable by an administrator). The single instancing system could then prune off older versions as the data ages and is migrated to other storage, such as longer-term storage.) 
   However, Gokhale does not clearly disclose: 
wherein the first value represents a time at which the deduplication media agent previously requested the first value from the storage manager ; wherein the second value represents a time at which the deduplication media agent previously requested the first value from the storage manager , determine whether the first value is in sync with the second value; an in response to a determination that the first value is not in sync with the second value, initiate a pruning operation of the deduplication database,  wherein the pruning operation of the deduplication database comprises: removing or marking for removal, entries that were added after the time represented by the first value.  
   However, Chellappa discloses:
wherein the first value represents a time at which the deduplication media agent previously requested the first value from the storage manager ; (Chellappa [0038] The last sync time can be maintained by the client or the server. If the client stores the last sync time, the client can log the date and time of the most recent synchronization and provide the time to the server or respond with the time at the request of the server.)
wherein the second value represents a time at which the deduplication media agent previously requested the first value from the storage manager (Chellappa [0038] ,line 8- Optionally, both the server and client can maintain a record of the last sync time and exchange that time; [0038] The last sync time can be maintained by the client or the server. If the client stores the last sync time, the client can log the date and time of the most recent synchronization and provide the time to the server or respond with the time at the request of the server.)
determine whether the first value is in sync with the second value; an in response to a determination that the first value is not in sync with the second value, initiate a pruning operation of the deduplication database,  (Chellappa [0038] ,line 8- Optionally, both the server and client can maintain a record of the last sync time and exchange that time. If there is a discrepancy, the earlier time is preferably utilized as the last sync time. Using the earlier sync time can result in possible redundancy of data. However, this redundancy can be accounted for and eliminated on the machine receiving the data by determining the data is already in the database. Utilizing the earlier sync time prevents data from being incorrectly excluded from a synchronization transaction.) 
wherein the pruning operation of the deduplication database comprises: removing or marking for removal, entries that were added after the time represented by the first value.  (Chellappa [0038] ,line 10- If there is a discrepancy, the earlier time is preferably utilized as the last sync time. Using the earlier sync time can result in possible redundancy of data. However, this redundancy can be accounted for and eliminated on the machine receiving the data by determining the data is already in the database. Utilizing the earlier sync time prevents data from being incorrectly excluded from a synchronization transaction.) 
   However, Gokhale in view of Chellappa does not clearly disclose: 
pruning operation of the deduplication database  
    However, Prahlad discloses: 
pruning operation of the deduplication database   (See Prahlad- [0023] FIG. 6 is a flow diagram illustrating a process for pruning a deduplication database by pruning or deleting data objects stored in archive files, or entire archive files; [0026] FIG. 9 is a flow diagram illustrating a process for pruning a deduplication database by pruning or deleting data blocks stored in archive files, or entire archive files.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gokhale in view of Chellappa with the teaching of Prahlad to enable the system to maximize available storage space for storing archive files by storing them efficiently and then deleting or pruning them when it is no longer necessary to store them. (Prahlad, [0187])

    Claims 8 and 14 correspond to claim 1, and are rejected accordingly.

Claims 2-3, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739)
in view of Prahlad (US 2010/0332401) in further view of Avati (US 2015/0134611)

    Regarding claim 2, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose: 
wherein the deduplication media agent is further configured to request the first value when a secondary copy operation is scheduled.  
       However, Avati discloses: 
wherein the deduplication media agent is further configured to request the first value when a secondary copy operation is scheduled.  (See Avati, [0025], line 5 -For example, when transferring (e.g., copying and/or replicating) one or more objects to the computing device 170, the storage module 111 may request timestamp 135 from computing device 13 0 and the computing devices may provide the timestamp 135 to the storage module 111; [0023], line 12- the storage modules 111 and 131 may periodically transfer (e.g., copy and/or replicate) objects to the computing device 170. For example, the storage module 131 may transfer one or more of the objects 133A through 133Z to the computing device 170 at certain times ( e.g., once an hour, once every eight hours, once every day, once every week, etc.).) 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gokhale in view of Chellappa in further view of Prahlad with the teaching of Avati to use the timestamps to determine which objects in the storage device should be transferred to another computing device (e.g., should be transferred to a computing devices in a different geographical location) to help prevent data loss. (Avati, [0035])

   Claims 9 and 15 correspond to claim 2, and are rejected accordingly.


    Regarding claim 3, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose: 
wherein the deduplication media agent is further configured to request the first value when a secondary copy operation is complete.  
      However, Avati discloses:
wherein the deduplication media agent is further configured to request the first value when a secondary copy operation is complete. (See Avati [0025], line 5 -For example, when transferring (e.g., copying and/or replicating) one or more objects to the computing device 170, the storage module 111 may request timestamp 135 from computing device 13 0 and the computing devices may provide the timestamp 135 to the storage module 111; [0024], line 4- The timestamps 115 and 135 may indicate times when the storage modules 111 and 131 transferred one or more objects to the computing device 170. In one embodiment, the timestamps 115 and 135 may be the same as the timestamps 114 and 134 at the time of the transfer.)      
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gokhale in view of Chellappa in further view of Prahlad with the teaching of Avati to request the timestamps to determine which objects in the storage device should be transferred to another computing device (e.g., should be transferred to a computing devices in a different geographical location) to help prevent data loss. (Avati, [0035])

    Claims 10 and 16 correspond to claim 3, and are rejected accordingly.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739) in view of Prahlad (US 2010/0332401) in further view of Chintala (US 20130219470)

Regarding claim 4, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose:
 wherein the storage manager is configured to store a third value indicating a time that the request was received from the deduplication media agent.  
     However, Chintala discloses: 
wherein the storage manager is configured to store a third value indicating a time that the request was received from the deduplication media agent.  (See Chintala, [0055], line 5- The identifier may be stored by the content management system, along with an indication of the business entity attachment to be accessed, and a timestamp (that may be indicative of when the request was received). 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gokhale in view of Chellappa in further view of Prahlad with the teaching of Chintala to determine if the identifier is still valid. As such, if a request is received for an identifier not present in identifier database, an error may be returned that indicates an invalid or expired identifier. (Chintala, [0036])
 

      Claim 17 corresponds to claim 4, and are rejected accordingly.


Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739) in view of Prahlad (US 2010/0332401) in further view of Kramer (US 2015/0269212)

  Regarding claim 5, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose: wherein the deduplication media agent is further configured to store the first value in a configuration file.  
     However, Kramer discloses:
deduplication media agent is further configured to store the first value in a configuration file.  (See Kramer [0033], line 10- having the timestamp data field defined as a canonical data field in the configuration file ;) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gokhale in view of Chellappa in further view of Prahlad with the teaching of Kramer of obtaining timestamp from the configuration file. As thought by Kramer, by doing so, the values of certain canonical data fields can be more precise or current (Kramer, [0033]) and also the logger can determine whether the data fields are defined in the configuration file, validate the values, and log the values at the specified locations. (Kramer, abstract)

    Claims 11 and 18 correspond to claim 5, and are rejected accordingly.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739) in view of Prahlad (US 2010/0332401) in further view of Patil (US 9,298,724 Bl)

  Regarding claim 7, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose:  wherein the deduplication media agent is further configured to decrement a reference count of one or more data blocks in the deduplication database.
   However, Patil disclose: 
wherein the deduplication media agent is further configured to decrement a reference count of one or more data blocks in the deduplication database. (See Patil, Column 7, line 29- decrement the data segment's reference count every time a data object that referenced the data segment is removed from the deduplicated data system; column 6, line 59- As used herein, the term "data segment" may refer to a segment of data, a block of data, or any other suitable unit of data used for data deduplication.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Patil of decrementing the reference counter associated with deduplication database with the teaching of Gokhale in view of Chellappa in further view of Prahlad. As thought by Patil, by doing so, may track referenced and unreferenced data segments (Patil, column 7, line 21)

  Claim 20 corresponds to claim 7, and is rejected accordingly.


Regarding claim 13, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 8 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose:
decrementing a reference count of one or more data blocks in the deduplication database.
  However, Patil disclose:
 decrementing a reference count of one or more data blocks in the deduplication database. (See Patil, Column 7, line 29- decrement the data segment's reference count every time a data object that referenced the data segment is removed from the deduplicated data system; column 6, line 59- As used herein, the term "data segment" may refer to a segment of data, a block of data, or any other suitable unit of data used for data deduplication.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Patil of decrementing the reference counter associated with deduplication database with the teaching of Gokhale in view of Chellappa in further view of Prahlad. As thought by Patil, by doing so, may track referenced and unreferenced data segments (Patil, column 7, line 21)


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166